Exhibit 10.2

 

SENETEK PLC

 

DEFERRED COMPENSATION PLAN FOR EXECUTIVES

 

Section 1. Purpose. The purpose of the Senetek PLC Deferred Compensation Plan
(the “Plan”) is to provide the management employees (the “Executives”) of
Senetek PLC (the “Company”) the opportunity to defer receipt of a portion of the
cash compensation paid by the Company to such persons in their roles as
Executives. The Plan is designed to aid the Company in attracting and retaining
as members of its management persons whose abilities, experience and judgment
can contribute to the well-being of the Company.

 

Section 2. Effective Date. The effective date of this Plan is January 1, 2004.

 

Section 3. Eligibility. Any Executive of the Company who is an employee of the
Company or any subsidiary thereof is eligible to participate in the Plan.

 

Section 4. Deferred Compensation Account. An unfunded deferred compensation
account (the “Account”) shall be established for each Executive who elects to
participate in the Plan.

 

Section 5. Amount of Deferral. A participant may elect to defer receipt of ten
percent (10%) of the salary payable to the participant for serving as a
management employee of the Company. An amount equal to the compensation
deferred, as reflected in the election referred to in Section 6 hereof, will be
credited to the participant’s Account, in the form of phantom Company Ordinary
Share units (the “Stock Component”), on the date such compensation would
otherwise be initially payable.

 

Section 6. Time of Election of Deferral. The initial election to defer
compensation under this Plan by persons who are Executives on the effective date
hereof shall be made not later than February 28, 2004. Except as set forth
herein, thereafter an election to defer compensation shall be made on an annual
basis on or before December 15th of each year on forms approved for that
purpose. Elections shall be effective when filed with the Secretary of the
Company with respect to compensation that is paid in the calendar year following
the calendar year in which the election is made (or following February 28, 2004,
in the case of such initial elections). In the case of an Executive who was not
an Executive on the effective date hereof and is hired or otherwise first
becomes eligible to participate in the Plan subsequent to January 1 of any
calendar year, such newly eligible participant shall be entitled to make an
election to defer compensation for services to be performed subsequent to the
election provided such election is made within 30 days after the date such
Executive becomes eligible. In this case, such election shall be effective when
made with respect to any compensation to be paid during the period beginning
with the date following the date of the election through December 31 of the same
initial year of participation.



--------------------------------------------------------------------------------

Section 7. Hypothetical Investment. Each Account shall be comprised of the Stock
Component and will be credited on each date compensation is to be paid to an
Executive and the amount elected to be deferred will be credited as phantom
units of the Company’s Ordinary Shares (including fractional shares) using the
fair market value of American Depositary Shares representing the Company’s
Ordinary Shares (“ADSs”) on the date the compensation would otherwise be paid.
The Stock Component will be credited on the payment date for any dividend or
other distribution on the Company’s Ordinary Shares with additional phantom
Ordinary Share units determined by dividing the aggregate cash dividend or the
aggregate fair market value of any other distribution which would have been paid
if the existing phantom Ordinary Share units were actual Company Ordinary Shares
by the fair market value of the Company’s Ordinary Shares as of the dividend
payment date, computed to four decimal places. For purposes of the Plan, the
“fair market value” of one Company Ordinary Share shall be the closing sale
price for an ADS on the Nasdaq Stock Market (or such other exchange on which the
ADSs may at the time be principally traded) as published in The Wall Street
Journal for the determination date.

 

Section 8. Value of Deferred Compensation Accounts. The value of each
participant’s Account at any time shall be equal to the product of multiplying
the number of phantom Ordinary Share units credited thereto representing
compensation deferred and dividends and other distributions credited thereon by
the fair market value of one Ordinary Share determined pursuant to Section 7 of
the Plan. All deferred amounts to be paid to a participant pursuant to the Plan
are to be paid as soon as practicable following the payment date (as specified
below).

 

Section 9. Payment of Deferred Compensation. No withdrawal may be made from the
participant’s Account prior to the date specified by the participant in his or
her election to defer compensation except as provided in Section 10. At the
participant’s election, deferral of compensation may be made to a specific date,
to immediately after the end of the calendar year in which the participant
terminates service as an Executive, or to the earlier of either one of such
dates. Any deferral must be for a period of at least one year following the year
for which the compensation is earned, unless service as an Executive terminates
earlier. Deferred compensation and dividends or other distributions (including
appreciation or loss thereon) will be payable in whole Ordinary Shares of
Senetek PLC plus cash in respect of any fractional Ordinary Share otherwise
distributable having a value (determined as provided in Section 7) equal to the
value of the Account (determined as provided in Section 8). Distribution shall
be made in a single installment or in such number of quarterly or annual
installments as the participant chooses, subject to the participant’s right to
change such method of distribution no later than twelve months prior to the
first date deferred compensation is to be paid. If a participant elects to
receive payment from his or her Account in installments, the participant’s
Account will continue to accrue dividends and other distributions (and
appreciation or loss) during the installment period. Dividends and other
distributions credited to a participant’s Account during the installment period
will be paid on the next installment payment date. Any portion of a
participant’s Account attributable to fractional Ordinary Shares of Senetek PLC
shall be paid in cash at the same time (or times) as the participant is
otherwise paid the amount his or her Account. Notwithstanding the foregoing, if
on the date for



--------------------------------------------------------------------------------

payment of any portion of a participant’s Account the Compensation Committee of
the Board of Directors determines in its sole discretion that issuance or resale
by participants of Company Ordinary Shares would be unlawful or not in the best
interests of the Company, such payment shall be made in cash in an amount equal
to the value of the Company Ordinary Shares otherwise issuable, determined as
provided in Section 8.

 

Section 10. Hardship. In the event of a severe financial hardship or
unforeseeable emergency, a participant may file a notice with the Secretary of
the Company to be presented to the Compensation Committee of the Board of
Directors, advising the Committee of the circumstances of the hardship or
emergency, and requesting a withdrawal of previously deferred amounts, or, where
a former Executive is receiving annual installment payments, requesting
accelerated payment. The Committee, in its sole discretion, may agree to
accelerate distribution of all or a part of amounts previously deferred. Should
the Committee agree, such distribution shall occur on a date set by the
Committee (the “Hardship Distribution Date”) that is at least six (6) months
from the date the Committee approves the hardship withdrawal request. The
Committee shall determine, in its sole discretion, how a current participant’s
Stock Component shall be charged for the withdrawal. A hardship withdrawal by a
participant shall have no effect on any amounts remaining in the participant
Account, and shall not have any effect on any current or future deferral
election after the hardship withdrawal.

 

For purposes of this paragraph, a severe financial hardship or unforeseeable
emergency is one resulting from a casualty or other extraordinary and
unforeseeable circumstances arising as a result of one or more recent events
beyond the participant’s control. To the extent such hardship or emergency is or
may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the participant’s assets, to the extent the
liquidation of such assets would not itself cause a financial hardship, and
(iii) by cessation of deferrals under the Plan, accelerated payment may not be
made. Withdrawals of amounts because of such hardship or emergency may only be
permitted to the extent reasonably necessary to satisfy the hardship or
emergency. Examples of what are not considered to be such hardships or
emergencies include the need to send a participant’s child to college, or the
desire to purchase a home.

 

Section 11. Change in Control. A “Change in Control” shall mean: (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings), (c) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction.



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Plan, if a Change in Control occurs,
then the Company shall create a trust or take such other actions as are
appropriate to protect each participant’s Account. In addition, at the
discretion of the acquiring or successor entity in a Change in Control, payments
of amounts hereunder made following such Change in Control may be made in cash
or securities of such acquirer or successor (and not in Company Ordinary
Shares); provided that the exercise of such discretion shall not reduce the
value of a participant’s Account (determined as of the date a participant
receives payment under the Plan) below its value immediately prior to the Change
in Control.

 

Section 12. Designation of Beneficiary. A participant may designate a
beneficiary or beneficiaries which shall be effective upon filing written notice
with the Secretary of the Company on a form provided for that purpose. If no
beneficiary is designated, the beneficiary will be the participant’s estate. If
more than one beneficiary statement has been filed, the beneficiary or
beneficiaries designated in the statement bearing the most recent date will be
deemed the valid beneficiary or beneficiaries.

 

Section 13. Death of Participant or Beneficiary. In the event of a participant’s
death before he or she has received the full value of his or her Account, the
then current value of the participant’s Account shall be determined as of the
day immediately following death and such amount shall be paid to the beneficiary
or beneficiaries of the deceased participant as soon as practicable thereafter.
If no designated beneficiary has been named or survives the participant, the
beneficiary will be the participant’s estate.

 

Section 14. Participant’s Rights Unsecured. The Stock Component credited to each
participant Account under the Plan represents merely a promise of the Company.
No property will be transferred pursuant to the Plan except as provided in
Section 9, and the Plan shall be unfunded for all purposes. The right of any
participant or beneficiary to receive payment under the provisions of the Plan
shall be an unsecured claim against the general assets of the Company, and no
provisions contained in the Plan shall be construed to give any participant or
beneficiary at any time a security interest in the Account or any other assets
of the Company.

 

Section 15. Statement of Account. Statements will be sent to participants
following the end of each year as to the value of their Accounts as of December
31 of such year.

 

Section 16. Assignability. No right to receive payments hereunder shall be
transferable or assignable by a participant or a beneficiary, except by will or
by the laws of descent and distribution.

 

Section 17. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company. The Committee
shall conclusively interpret the provisions of the Plan and shall make all
determinations under the Plan. The Committee shall act by vote or written
consent of a majority of its members.



--------------------------------------------------------------------------------

Section 18. Amendment or Termination of Plan. This Plan may at any time or from
time to time be amended, modified or terminated by the Board of Directors of the
Company. No amendment, modification or termination shall, without the consent of
a participant, adversely affect such participant’s accruals or his or her prior
elections.

 

Section 19. Adjustments. In the event of any change in the outstanding Company
Ordinary Shares by reason of any stock dividend or split, recapitalization,
merger, consolidation, spin-off, reorganization, combination or exchange of
shares or other similar corporate change, the Committee will make such
adjustments, if any, as it in its sole discretion deems equitable in the number
of Ordinary Shares with respect to which a participant’s phantom Ordinary Share
units are referenced, such adjustments to be conclusive and binding upon all
parties concerned.

 

Section 20. Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions thereof.



--------------------------------------------------------------------------------

Senetek PLC

 

Deferred Compensation Plan for Executives

 

Deferral Election Form

 

Name of Participant:                                         

 

Date of Deferral Election:                                 

 

Amount of Deferral: ten percent (10%) of salary as from time to time in effect

 

Payment of Deferred Account (check one):

 

¨ (a) specified date at least one year after end of deferral
year:                    

 

¨ (b) immediately following calendar year in which employment terminates

 

¨ (c) earlier of (a) or (b)

 

Form of Payment (check one):

 

¨ (a) single installment

 

¨(b)              quarterly installments

 

¨ (c)              annual installments

 

Beneficiary Name:                                              

 

Beneficiary Address:                                         

 

______________________

 

Participant Signature:                                         

 

By your signature you accept and agree to be bound by all of the terms of the
Senetek PLC Deferred Compensation Plan for Executives as amended from time to
time.